Name: Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  European construction;  plant product
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 53/25 COUNCIL REGULATION (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain calculated in accordance with Article 1 1 1 (3 ) of the Act of Accession ; whereas the coefficients should be deter ­ mined in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 ; Whereas , should it prove necessary, provision should be made for the possibility of introducing a system for the advance fixing of the accession compensatory amounts ; Whereas, in order to ensure more efficient management of the market and to facilitate trade , rules should be laid down to prevent excessively frequent variations in the accession compensatory amounts where Article 72 (5) of the Act is applied ; Whereas Article 73 of the Act lays down that appro ­ priate measures may be taken with a view to ensuring the proper functioning of the common organization of the market if the refund on exports to third countries is less than the compensatory amount or if no refund is applicable ; whereas such measures may entail the levy ­ ing of an amount of not less than the accession com ­ pensatory amount ; Whereas a certain amount of deflection of trade and distortion of competition may, in particular, occur in the final period of moves towards price alignment and when common prices are applied throughout the Com ­ munity ; whereas it is therefore justified that measures intended to avoid such deflection and distortion should apply for such time as is necessary in order to achieve the desired end, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal (hereinafter referred to as the 'Act '), and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas , for Spain , Articles 68 and 70 of the Act pro ­ vide that prices may be fixed at a level different from that of common prices ; whereas , by virtue of Article 72 of the Act, such differences in price levels shall be com ­ pensated for by a system of compensatory amounts ; Whereas the compensatory amounts are intended to prevent disturbances to trade resulting from price dif ­ ferences ; whereas compensatory amounts will therefore not have to be applied where such disturbances are unlikely to occur ; Whereas Articles 68 , 70 and 72 of the Act apply to the intervention prices for cereals ; Whereas the production refund referred to in Article 1 1 of Council Regulation (EEC) No 2727/75 of 29 Octo ­ ber 1975 on the common organization of the market in cereals ('), as last amended by the Act, will , for the pro ­ cessors concerned, entail input prices which are lower than the prices established by the common organ ­ ization of the market ; whereas the calculation of cer ­ tain accession compensatory amounts should allow for this ; Whereas, pursuant to Article 1 1 1 (2 ) of the Act , the compensatory amount valid for barley should be made applicable to buckwheat, millet and canary seed ; wher ­ eas the amount valid for rye should likewise be made applicable to triticale ; which, pursuant to Article 13 of Regulation (EEC) No 2727/75 , is subject to the same import duty as rye ; Whereas , in the case of products processed from cereals , the accession compensatory amounts must be HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation ;  the Community of Ten shall be understood to mean the Community as at present constituted prior to the accession of the Kingdom of Spain and , the Portuguese Republic,  accession compensatory amounts shall be under ­ stood to mean compensatory amounts applicable in trade between :  the Community of Ten and Spain , (') OJ No L281 , 1 . 11 . 1975 , p. 1 .  Spain and third countries . No L 53/26 Official Journal of the European Communities 1.3.86 this product, the Commission shall determine, on the basis of the scale set out in Annex, the amount appli ­ cable as an accession compensatory amount in trade between the Community of Ten and Spain and between Spain and third countries . 2 . However, where the levy lies within the bracket of values including that of the compensatory amount fixed, the latter shall remain applicable . 3 . For the products referred to in Article 1 (c) of Regulation (EEC) No 2727/75 , the amount applicable as an accession compensatory amount shall be deter ­ mined by the Commission on the basis of the varia ­ tions in the amount determined under paragraph 1 for the basic products concerned . Article 2 1 . For each marketing year the accession compensa ­ tory amount shall be :  for those cereals for which it is fixed, an interven ­ tion price equal to the difference between the inter ­ vention price applicable in the Community of Ten and the intervention price fixed for Spain ,  for buckwheat, millet and canary seed, equal to that applicable for barley,  for oats , derived from the compensatory amount applicable to barley, taking into account the rela ­ tionship existing between the threshold prices for oats and barley . The compensatory amount applicable to triticale shall be that laid down for rye . 2 . For the products referred to in Article 1 (c) of Regulation (EEC) No 2727/75 , the accession compen ­ satory amounts shall be derived from those applicable to the cereals to which they are related, with the help of coefficients to be determined on the basis of the impact on the price of the product concerned of the applica ­ tion of the compensatory amount to the price of the corresponding basic product . Article 6 If, for a given product, an accession compensatory amount is fixed which has to be deducted from the refund on exports to third countries , and the refund is less than the accession compensatory amount or is not fixed, provision may be made for the charging upon exportation from Spain to a third country of the prod ­ uct in question of an amount not more than the differ ­ ence between the accession compensatory amount and the refund or, depending on the case , the accession compensatory amount .Article 3 In trade between the Community of Ten and Spain , the accession compensatory amounts shall be charged or granted by the Member State concerned in which the price level used for the determination of the accession compensatory amounts is highest . Furthermore, where refunds are differentiated accord ­ ing to destination , if the refund applicable to an export to one or more third countries is less than the accession compensatory amount or is not fixed, provision may be made for measures to ensure that the amount referred to in the foregoing subparagraph is charged upon export from Spain . Article 4 1 . The accession compensatory amount applicable shall be that in force on the date of acceptance of the import or export declaration . 2 . However, where necessary, a decision may be taken in accordance with the procedure laid down in Article 7 to introduce a system for the advance fixing of the accession compensatory amount . Article 7 1 . The following shall be determined according to the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 : (a) detailed rules for the granting and levying of acces ­ sion compensatory amounts , particularly with a view to preventing deflection of trade and distor ­ tion of competition ; (b) the coefficient provided for in Article 2 (2); (c) detailed rules for the application of this Regulation and in particular : Article 5 1 . When , for one of the products referred to in Article 1 (a) and (b) of Regulation (EEC) No 2727/75 , the levy charged on import by the Community of Ten is less than the accession compensatory amount fixed for 1.3.86 Official Journal of the European Communities No L 53 /27  the fixing of accession compensatory amounts ,  cases where Article 7 may be applied . 2 . Measures to prevent deflection of trade and distor ­ tion of competition may be applied, for the period deemed necessary, after the abolition of the accession compensatory amounts . Article 8 The Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1986 . For the Council The President G. BRAKS ANNEX (ECU/tonnes) Amount of Community levy Amount applicable as accessioncompensatory amount from 124 to 120,01 from 120 to 1 16,01 from 1 16 to 1 12,01 from 1 12 to 108,01 from 108 to 104,01 from 104 to 100,01 from 100 to 96,01 from 96 to 92,01 from 92 to 88,01 from 88 to 84,01 from 84 to 80,01 from 80 to 76,01 from 76 to 72,01 from 72 to 68,01 from 68 to 64,01 from 64 to 60,01 from 60 to 56,01 from 56 to 52,01 from 52 to 48,01 from 48 to 44,01 from 44 to 40,01 from 40 to 36,01 from 36 to 32,01 from 32 to 28,01 from 28 to 24,01 from 24 to 20,01 from 20 to 16,01 from 16 to 12,01 from 12 to 8,01 from 8 to 4,01 from 4 to 0,01 from 0 122 118 114 110 106 102 98 94 90 86 82 78 74 70 66 62 58 54 50 46 42 38 34 30 26 22 18 14 10 6 2 0